572 F.2d 709
16 Empl. Prac. Dec. P 8287
Sonja Lynn BERG, Individually and on behalf of all otherfemale employees of the Richmond Unified SchoolDistrict, Plaintiff-Appellee,v.RICHMOND UNIFIED SCHOOL DISTRICT, Richmond Board ofEducation, and W. W. Snodgrass, Defendants-Appellants.
No. 74-1457.
United States Court of Appeals,Ninth Circuit.
March 31, 1978.

1
Arthur W. Walenta, Jr.  (argued), Martinez, Cal., for defendants-appellants.


2
Mary C. Dunlap (argued), of Davis, Dunlap & Williams, San Francisco, Cal., for plaintiff-appellee.

ORDER

3
Before MERRILL and KOELSCH, Circuit Judges, and SMITH,* District Judge.


4
The judgment of the district court is vacated.  This case is remanded for further proceedings which should be sufficient to enable the court:


5
1. To give reconsideration to the sick-pay issue in light of General Electric Co. v. Gilbert, 429 U.S. 125, 97 S. Ct. 401, 50 L. Ed. 2d 343 (1976), and Nashville Gas Co. v. Satty, 434 U.S. 136, 98 S. Ct. 347, 54 L. Ed. 2d 356 (1977), including consideration of the question (if it be advanced by Berg) whether the district's policy disallowing sick pay was a pretext for discrimination.


6
2. To give consideration to the question whether the issue relating to the school district's interim maternity leave policy has been rendered moot by intervening legislation.


7
3. To resolve any issues not yet reached by the court, including appellee's paternity leave claim and claim against Dr. Snodgrass.



*
 Honorable Russell E. Smith, United States District Judge for the District of Montana, sitting by designation